                                 UNITED STATES DISTRICT COURT
                                     DISTRICT OF MARYLAND
        CHAMBERS OF                                                          101 WEST LOMBARD STREET
  STEPHANIE A. GALLAGHER                                                    BALTIMORE, MARYLAND 21201
UNITED STATES DISTRICT JUDGE                                                       (410) 962-7780




                                                  February 18, 2020

  LETTER TO THE PARTIES

          RE:    Toni S. v. Commissioner, Social Security Administration;
                 Civil No. SAG-19-406

  Dear Plaintiff and Counsel:

         On February 14, 2019, Plaintiff Toni S., who appears pro se, petitioned this Court to
  review the Social Security Administration’s (“SSA’s”) final decision to deny her claim for
  Disability Insurance Benefits. ECF 1. I have considered the SSA’s motion for summary
  judgment and Plaintiff’s response. ECF 15, 17. I find that no hearing is necessary. See Loc. R.
  105.6 (D. Md. 2018). This Court must uphold the decision of the SSA if it is supported by
  substantial evidence and if the SSA employed proper legal standards. See 42 U.S.C. §§ 405(g),
  1383(c)(3); Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996). Under that standard, I will grant
  the SSA’s motion, and affirm the SSA’s judgment pursuant to sentence four of 42 U.S.C. §
  405(g). This letter explains my rationale.

          Plaintiff filed her claim for benefits on September 11, 2014, alleging a disability onset
  date of December 24, 2009. Tr. 81, 88. Her claim was denied initially and on reconsideration.
  Tr. 102-05, 115-16. An Administrative Law Judge (“ALJ”) held a hearing on September 19,
  2017, at which Plaintiff was represented by counsel. Tr. 40-80. Following that hearing, the ALJ
  determined that Plaintiff was not disabled within the meaning of the Social Security Act during
  the relevant time frame. Tr. 21-35. The Appeals Council denied Plaintiff’s request for review,
  Tr. 1-5, so the ALJ’s decision constitutes the final, reviewable decision of the SSA.

           The ALJ found that Plaintiff suffered from the severe impairments of “sarcoidosis,
  arthritis, and status-post left flatfoot reconstruction.” Tr. 24. Despite these impairments, the
  ALJ determined that Plaintiff retained the residual functional capacity (“RFC”) to:

          perform light work as defined in 20 CFR 404.1567(b) and 416.967(b) except she
          can occasionally push and pull with her left lower extremity. She can
          occasionally climb ramps and stairs, balance, stoop, kneel, crouch, and crawl.
          She can never climb ladders, ropes, and scaffolds. She must avoid concentrated
          exposure to fumes, odors, dusts, and gases.

  Tr. 27. After considering the testimony of a vocational expert (“VE”), the ALJ determined that
  Plaintiff could perform her past relevant work as a security supervisor and satellite project
Toni S. v. Commissioner, Social Security Administration
Civil No. SAG-19-406
February 18, 2020
Page 2

coordinator, and, in the alternative, that Plaintiff could perform other jobs existing in significant
numbers in the national economy. Tr. 33-35. Accordingly, the ALJ determined that Plaintiff
was not disabled. Tr. 35.

        In her Complaint, Plaintiff argues that the “process of evaluating all the evidence,”
including her medical records and doctors’ evaluations, did not happen in her case. ECF 1 at 6.
Plaintiff asks “that [her] whole case be heard” so that she “can be fairly judge[d] according to
[her] health and situation.” Id. In her response, Plaintiff contends that the evidence from her
doctors states “that [she] should not go back to work driving a bus and that [she] is disable[d].”
ECF 17 at 2.1 She further contends that the ALJ ignored this evidence, as well as the vocational
expert’s testimony in response to her attorney’s questions. Id. at 4-6. Plaintiff also alleges that
“[her] case was judged without having all of the facts and all of the evidence.”2 Id. at 6.

       I have carefully reviewed the ALJ’s opinion and the entire record. See Elam v. Barnhart,
386 F. Supp. 2d 746, 753 (E.D. Tex. 2005) (mapping an analytical framework for judicial review
of a pro se action challenging an adverse administrative decision, including: (1) examining
whether the SSA’s decision generally comports with regulations, (2) reviewing the ALJ’s critical
findings for compliance with the law, and (3) determining from the evidentiary record whether
substantial evidence supports the ALJ’s findings). For the reasons described below, the ALJ’s
decision applied the correct legal standards and its conclusions are supported by substantial
evidence.



1
 Plaintiff also asked for a jury to “see all of the evidence and judge for themselves.” ECF 17 at 1.
However, the Social Security Act does not permit jury trials for Social Security appeals. 42 U.S.C. §
405(g).
2
  It is unclear what facts or evidence Plaintiff believes the ALJ did not have. At the hearing, the ALJ
disallowed a source statement as untimely. Tr. 42-43. The ALJ explained that the “additional written
evidence from Dr. Maria Bella Natividad and Dr. Jeff B. Hales [was submitted] less than five business
days before the scheduled hearing date,” and that it was declined because it did not meet the requirements
of 20 C.F.R. § 404.935(b). Tr. 21; see 20 C.F.R. § 404.935(b) (identifying circumstances under which the
ALJ may accept late evidence, including where the SSA mislead the claimant, the claimant “had a
physical, mental, educational, or linguistic limitation(s) that prevented [her] from informing the SSA
about or submitting the evidence earlier,” or other unusual circumstances such as serious illness, records
being destroyed in a fire, or where the claimant “actively and diligently sought evidence from a source
and the evidence was not received or was received less than 5 business days prior to the hearing”). The
Appeals Council must review additional evidence only if it is “(a) new, (b) material, and (c) relates to the
period on or before the date of the ALJ’s decision.” Wilkins v. Sec’y of Health & Human Servs., 953 F.2d
93, 95-96 (4th Cir. 1991). The Appeals Council noted that it considered Plaintiff’s three requests for
review of the ALJ’s decision and a letter from Plaintiff. Tr. 4 (citing Exhs. 15-17B, 18E). In her letter to
the Appeals Council, Plaintiff included a discussion of her husband’s health issues, her health issues, the
cost of her medications, and a prayerful request for reconsideration. Tr. 304-06. It appears that the
Plaintiff did not discuss or submit additional evidence to the Appeals Council. Plaintiff also did not
submit additional evidence to this court that she claims should have been considered.
Toni S. v. Commissioner, Social Security Administration
Civil No. SAG-19-406
February 18, 2020
Page 3

        Before reviewing the ALJ’s decision in Plaintiff’s case, it is worth explaining that the
standard of review in any Social Security appeals case is couched in federal statute and case law.
In her response, Plaintiff implies that the Commissioner incorrectly imposed his own standard in
her case. ECF 17 at 5. Under 42 U.S.C. § 405(g), “[t]he findings of the Commissioner of Social
Security as to any fact, if supported by substantial evidence, shall be conclusive.” As explained
by the Fourth Circuit:

       Under the Social Security Act, [the court] must uphold the factual findings of the
       Secretary if they are supported by substantial evidence and were reached through
       application of the correct legal standard. 42 U.S.C. §§ 405(g), 1383(c)(3);
       Coffman v. Bowen, 829 F.2d 514, 517 (4th Cir.1987). Substantial evidence is
       “such relevant evidence as a reasonable mind might accept as adequate to support
       a conclusion,” Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting
       Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)); “[i]t consists of
       more than a mere scintilla of evidence but may be somewhat less than a
       preponderance.” Laws v. Celebrezze, 368 F.2d 640, 642 (4th Cir.1966). In
       reviewing for substantial evidence, we do not undertake to re-weigh conflicting
       evidence, make credibility determinations, or substitute our judgment for that of
       the Secretary. Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir.1990). “Where
       conflicting evidence allows reasonable minds to differ as to whether a claimant is
       disabled, the responsibility for that decision falls on the Secretary (or the
       Secretary’s designate, the ALJ).” Walker v. Bowen, 834 F.2d 635, 640 (7th
       Cir.1987). The issue before us, therefore, is not whether [Plaintiff] is disabled,
       but whether the ALJ’s finding that she is not disabled is supported by substantial
       evidence and was reached based upon a correct application of the relevant law.
       See Coffman, 829 F.2d at 517.

Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996). In other words, a court does not review the
evidence afresh; rather, it reviews the decision of the ALJ and evaluates whether the ALJ’s
decision is supported by the record. See Theresa S. v. Saul, Civil No. TMD-18-2850, 2020 WL
433861, at *4 (D. Md. January 28, 2020) (explaining that a court will not review the evidence in
a Social Security appeal de novo, “or undertake to reweigh conflicting evidence, make credibility
determinations, or substitute its judgment for that of the Commissioner”).

        In Plaintiff’s case, the ALJ proceeded in accordance with applicable law at the first two
steps of the sequential evaluation. The ALJ ruled in Plaintiff’s favor at step one, and determined
that she had not engaged in substantial gainful activity between the amended alleged onset date
and the date of the opinion. Tr. 24; see 20 C.F.R. § 404.1520(a)(4)(i). At step two, the ALJ then
considered the severity of each of the impairments that Plaintiff claimed prevented her from
working. See Tr. 24-26; 20 C.F.R. § 404.1520(a)(4)(ii). The ALJ determined that Plaintiff’s
obesity, right fifth digit sprain, esophagus hernia, mild gastritis, and affective mood disorder
were not severe impairments. Tr. 24-25. After finding Plaintiff’s sarcoidosis, arthritis, and
status-post left flatfoot reconstruction to be severe, Tr. 32, the ALJ continued with the sequential
Toni S. v. Commissioner, Social Security Administration
Civil No. SAG-19-406
February 18, 2020
Page 4

evaluation and considered, in assessing Plaintiff’s residual functional capacity (“RFC”), the
extent to which her impairments limited her ability to work.

         At step three, the ALJ determined that Plaintiff’s impairments did not meet or medically
equal the criteria of any listings. Tr. 27. Plaintiff argues that she meets the listings for
sarcoidosis, rheumatoid arthritis, and depression because those impairments are listed in the
SSA’s Listing of Impairments. ECF 17 at 3-4. However, to meet a listing, “every element of the
listing must be satisfied.” Huntington v. Apfel, 101 F. Supp. 2d 384, 391 (D. Md. 2000) (citing
Sullivan v. Zebley, 493 U.S. 521, 531 (1990)). “An impairment that manifests only some of [the]
criteria, no matter how severely, does not qualify.” Sullivan, 493 U.S. at 530 (citing SSR 83-19).
The claimant bears the burden of proof at the first four steps of the sequential evaluation,
including the listing analysis at step three. See Pass v. Chater, 65 F.3d 1200, 1203 (4th Cir.
1995) (noting that the burden rests with the claimant, through the first four steps of the sequential
evaluation, to present evidence establishing disability during the relevant period).

         In particular, the ALJ identified and considered Listings 1.02 (major dysfunction of a
joint), 1.03 (Reconstructive surgery or surgical arthrodesis of a major weight-bearing joint), and
1.04 (disorders of the spine). With respect to Listing 1.02, the ALJ explained that Plaintiff’s
impairment did not result in ineffective ambulation or the inability to perform fine and gross
movements effectively. Id. The ALJ explained that Plaintiff did not meet Listing 1.03 also
because of her ability to ambulate effectively. Id. Regarding Listing 1.04, the ALJ noted that
Plaintiff did not meet any of the three subsections because the record did not contain a positive
straight-leg raise test in the sitting and supine positions, a requirement under Listing 1.04A,
spinal arachnoiditis as required under Listing 1.04B, or the inability to ambulate effectively as
required to meet Listing 1.04C. Id.

        The ALJ did not evaluate Plaintiff’s sarcoidosis under the 3.00 listings for respiratory
impairments. Plaintiff contends that her sarcoidosis “keeps [her] bed written [sic] two weeks out
of a month, constantly needing inhalers, and breathing treatments to clear [her] airways.” ECF
17 at 3. However, the ALJ’s RFC discussion of Plaintiff’s sarcoidosis, with detailed citations to
the record, demonstrates both that the ALJ considered Plaintiff’s respiratory impairment and that
the record lacked factual support that a listing could be met. Tr. 31; see Huntington v. Apfel, 101
F. Supp. 2d 384, 390 (D. Md. 2000) (citing Cook v. Heckler, 783 F.2d 1168, 1172 (4th Cir.
1986)); Ketcher v. Apfel, 68 F. Supp. 2d 629, 645 (D. Md. 1999) (explaining that the “duty of
identification of relevant listed impairments and comparison of symptoms to Listing criteria is
only triggered if there is ample evidence in the record to support a determination that the
claimant’s impairment meets or equals one of the listed impairments”). The ALJ also noted
Plaintiff’s participation as a singer in multiple choirs. Tr. 25-26, 28; see Tr. 62-63 (Plaintiff
testifying at the hearing that she can sing “as long as I have my inhaler” and that she “take[s] it
before and definitely after [singing]”).

       The ALJ did not evaluate Plaintiff’s rheumatoid arthritis under Listing 14.09 for
inflammatory arthritis. The ALJ’s discussion of the record demonstrated that it lacked factual
support that Plaintiff met any of Listing 14.09’s four subsections. To satisfy Listing 14.09A, an
Toni S. v. Commissioner, Social Security Administration
Civil No. SAG-19-406
February 18, 2020
Page 5

individual must show “[p]ersistent inflammation or persistent deformity” of a peripheral joint
resulting in either the inability to effectively ambulate or perform fine and gross movements. To
satisfy Listing 14.09B, an individual must show “[i]nflammation or deformity in one or more
major peripheral joints” with both (1) involvement of two or more organs or body systems and
(2) at least two constitutional symptoms or signs (“severe fatigue, fever, malaise, or involuntary
weight loss”). Listing 14.09C requires “ankylosing spondylitis or other spondyloarthropathies”
shown by medically acceptable imaging. Finally, Listing 14.09D is satisfied by showing
“[r]epeated manifestations of inflammatory arthritis with at least two of the constitutional
symptoms or signs (severe fatigue, fever, malaise, or involuntary weight loss)” as well as a
marked limitation in activities of daily living, the ability to maintain social functioning, or the
ability to maintain concentration, persistence, or pace. As discussed, the ALJ noted Plaintiff’s
ability to ambulate effectively. Furthermore, Plaintiff has not alleged, and the record does not
support, that she was unable to perform fine and gross movements, that her organs or body
systems were affected by her arthritis, that she experienced constitutional symptoms or signs, or
that medical imaging showed ankylosing spondylitis or other spondyloarthropathies. Lastly, the
ALJ noted that Plaintiff did not have more than a mild limitation in any area of functioning. See
Tr. 25-26.

        The ALJ also did not evaluate Plaintiff’s depression under Listing 12.04 (depressive,
bipolar and related disorders). At step two, the ALJ permissibly found that Plaintiff’s depression
was a non-severe impairment. See Tr. 25-26. In making this finding, the ALJ considered
Plaintiff’s mental functioning as required by 20 C.F.R., Part 404, Subpart P, Appendix 1, § 12.00
(2018). The technique requires analysis of: (1) “paragraph A criteria,” which consist of a set of
medical findings; (2) “paragraph B criteria,” which consist of a set of impairment-related
functional limitations; and (3) “paragraph C criteria,” which relate to “serious and persistent”
disorders lasting at least two years with a history of ongoing medical treatment and marginal
adjustment. Id. § 12.00(A), (G). A claimant’s impairment meets Listing 12.04 by satisfying
either the paragraph A and paragraph B criteria, or the paragraph A and paragraph C criteria. Id.
§ 12.00(A)(2). Paragraph B consists of four broad functional areas including: (1) understanding,
remembering, or applying information; (2) interacting with others; (3) concentrating, persisting,
or maintaining pace, and (4) adapting or managing oneself. Id. § 12.00(A)(2)(b). The SSA uses
a five-point scale to rate a claimant’s degree of limitation in the four areas: none, mild, moderate,
marked, or extreme. 20 C.F.R. § 404.1520a(c)(4). A claimant must show extreme limitation in
one area, or marked limitation in two areas, to be deemed to have met the paragraph B criteria.
20 C.F.R. Pt. 404, Subpt. P, App’x 1 § 12.04(B) (2018).

        Here, the ALJ assigned a rating to the paragraph B criteria, citing substantial evidence in
the record, and found that Plaintiff had only a “mild” limitation in the first three functional areas,
and no limitation in the area of adapting or managing oneself. Tr. 25-26. Therefore, the ALJ
permissibly determined that Plaintiff’s depression was not a severe impairment at step two, and
the ALJ was not required to consider Plaintiff’s mental impairment under Listing 12.04 at step
three. See Cook, 783 F.2d at 1172.
Toni S. v. Commissioner, Social Security Administration
Civil No. SAG-19-406
February 18, 2020
Page 6

        In considering Plaintiff’s RFC, the ALJ determined that her “medically determinable
impairments could reasonably be expected to cause the alleged symptoms,” but found that
Plaintiff’s testimony as to the intensity, persistence, and limiting effects of her symptoms was
“not entirely consistent with the medical evidence and other evidence in the record.” Tr. 28; see
Chater, 76 F.3d at 594 (explaining the Fourth Circuit’s two-part test for evaluating a claimant’s
subjective complaints).

        The ALJ’s analysis relied upon Plaintiff’s own reports to contradict her allegations of her
symptoms’ severity. The ALJ noted that “[t]he array of activities engaged in by the claimant,
and of which she is capable, is inconsistent with the claimant’s allegations as to the extent of her
work-related limitations.” Tr. 28 (citing to Plaintiff’s activities of daily living, including
preparing her own meals, leaving the house independently, driving, and attending church); see
also Tr. 244-51 (Plaintiff’s self-report of her function, noting that some activities take her longer
than they used to, and documenting her ability to dress, bathe, prepare her own meals, do
household chores, go to church four to five times a week, shop weekly for “everything I need,”
sing, and use her iPad daily to look for employment).

         The ALJ reviewed the medical evidence, beginning with Plaintiff’s injury sustained in
December of 2009. Tr. 29. The ALJ summarized medical records detailing Plaintiff’s knee,
ankle, and back pain, Tr. 29-30, left flatfoot reconstructive surgery and recovery, Tr. 30-31, and
sarcoidosis, Tr. 31. The ALJ noted that imaging studies frequently revealed mild findings. See,
e.g., Tr. 29 (“x-rays of the lumbar spine showed small osteophytes at several levels consistent
with mild degenerative changes”), id. (“MRI of the thoracic spine showed mild degeneration at
T1-2, but revealed no evidence of disc herniation or spinal stenosis”), id. (“[ankle] x-rays
revealed soft tissue swelling, but no fracture”), Tr. 30 (“X-rays revealed degenerative changes of
the T11 and T12 endplates and degenerative changes at C5-6. However, the claimant otherwise
had a normal gait and stance.”). The ALJ further noted that Plaintiff “struggled with ambulation
after her foot surgery, but otherwise has frequently ambulated normally upon examination.” Tr.
31 (citing to Exhs. 2F, 4F, 9F, 14F, and 15F). Therefore, the ALJ found that, although Plaintiff
had used assistive devices at times, “the medical evidence of record does not warrant including a
restriction for the use of a cane or other assistive device in [Plaintiff’s] [RFC].” Tr. 30.

         The ALJ discussed Plaintiff’s sarcoidosis, noting that the “medical evidence of record
indicat[ed] relatively mild findings in the claimant’s lungs.” Tr. 31. The ALJ noted that medical
examinations showed “ground glass infiltrate and nodules,” and “a mild obstructive and
restrictive defect.” Id. The ALJ noted that in a December 2014 examination, Plaintiff’s lungs
had exhibited minimal wheezing and rhonchi without rales or crackles, and in January 2015, she
exhibited rales and crackles without wheezing or rhonchi. Id. The ALJ further noted that
Plaintiff’s lungs “were clear to auscultation” in June and November of 2016, and that “a
pulmonary function test revealed a mild obstructive defect and a mild decrease in gas exchange,
but her lung volumes were within normal limits.” Id.

      Finally, the ALJ assigned weight to the opinions rendered by examining and non-
examining medical sources. The ALJ gave partial weight to the State agency consultants’
Toni S. v. Commissioner, Social Security Administration
Civil No. SAG-19-406
February 18, 2020
Page 7

opinions that Plaintiff was capable of performing light work with few postural limitations,
because “the evidence supports additional restrictions in the claimant’s [RFC] for environmental
limitations for exposure to pulmonary irritants.” Tr. 31. Therefore, the ALJ added a restriction
to Plaintiff’s RFC to “avoid concentrated exposure to fumes, odors, dusts, and gases.” Id. The
ALJ also gave partial weight to the consultative examiner’s opinion that Plaintiff had a cognitive
impairment, because it lacked a function-by-function assessment and was “inconsistent with the
evidence of record revealing many normal and mild psychiatric findings.” Id.

        The ALJ also appropriately considered and explained the evaluation of Plaintiff’s
treatment records and treating physicians’ opinions. Although Plaintiff argues that her doctors’
opinions establish her disability, ECF 17 at 2, 8, the ultimate issue of disability is a determination
reserved to the Commissioner, see 20 C.F.R. § 404.1527(d) (explaining that the determination of
disability is an administrative finding reserved to the Commissioner, and not a medical opinion).
Therefore, the ALJ permissibly gave little weight to the opinions of Drs. Lutta and Natividad,
and partial weight to the opinions of Drs. Paik, Cuttica, Ojiegbe, Balint, and Brooks. Tr. 32.

        The ALJ gave little weight to the opinions of Drs. Lutta and Natividad because they were
inconsistent with the record. Tr. 32. For example, the ALJ noted that Dr. Natividad opined that
Plaintiff could never lift even less than ten pounds, id. (citing Tr. 867), but Plaintiff testified at
the hearing that she could lift “Without any problems, probably 15 pounds,” Tr. 64, and that Dr.
Lutta opined that Plaintiff could stand or walk for less than two hours in an eight-hour workday,
Tr. 32 (citing Tr. 871-72), but that Plaintiff “frequently presented with a normal gait upon
examination,” id. Dr. Lutta also opined that, while Plaintiff was “not capable of returning to her
usual driving position,” she could perform “sedentary work.” Tr. 597. However, the ALJ found
that the “medical evidence of record generally supports the opinion that the claimant can perform
a range of light exertional work,” and correctly stated that “the issue of disability or inability to
work is reserved to the Commissioner.” Tr. 32.

        For similar reasons, the ALJ permissibly gave partial weight to the other five physicians’
opinions in the record, including Dr. Paik’s opinion that Plaintiff could perform “light duty”
work, such as “a desk job,” Tr. 566-67; Dr. Cuttica’s opinion that Plaintiff had a percentage of
permanent partial disability according to the American Medical Association guidelines, Tr. 648,
661 (“7% whole person, 18% lower extremity, 25% foot and ankle”); Dr. Ojiegbe’s opinion that
Plaintiff could return to light duty work, Tr. 569; Dr. Balint’s opinion that Plaintiff had “a 5%
impairment of the whole person,” Tr. 394; and Dr. Brooks’s opinion that Plaintiff could return to
work, Tr. 570. The ALJ further noted that these opinions were not accompanied by function-by-
function assessments of Plaintiff’s ability to perform work-related activities, and so were of little
assistance in formulating Plaintiff’s RFC. Tr. 32.

        Ultimately, my review of the ALJ’s decision is confined to whether substantial evidence,
in the record as it was reviewed by the ALJ, supports the decision and whether correct legal
standards were applied. See Richardson v. Perales, 402 U.S. 389, 390 (1971). Even if there is
other evidence that may support Plaintiff’s position, I am not permitted to reweigh the evidence
or to substitute my own judgment for that of the ALJ. Hays v. Sullivan, 907 F.2d 1453, 1456
Toni S. v. Commissioner, Social Security Administration
Civil No. SAG-19-406
February 18, 2020
Page 8

(4th Cir. 1990). In considering the entire record, and given the evidence outlined above, I find
that the ALJ supported the RFC determination with substantial evidence.

         At step four, relying on the vocational expert’s (“VE’s”) testimony, the ALJ determined
that Plaintiff was capable of performing her past relevant work of security supervisor and
satellite project coordinator. Tr. 33. The ALJ made an alternative step five finding, and, again
relying on the VE’s testimony, determined that a person with Plaintiff’s RFC could perform a
restricted range of light jobs existing in the significant numbers in the national economy,
including router, marker, and mail clerk (non-postal). Tr. 33-34.

        In response to additional hypotheticals posed by the ALJ, the VE testified that there were
jobs available in the national economy for a person with the same RFC but at a sedentary level,
instead of at a light level. Tr. 75 (proffering the representative occupations of document
preparer, order clerk, and charge account clerk); that jobs were available if the hypothetical
included a limitation to “simple, routine, repetitive tasks, with no production rate for pace of
work,” Tr. 75-76 (clarifying that all the jobs at the light and sedentary levels would remain for
this hypothetical except for the satellite project coordinator); and that the jobs proffered would
further remain if the hypothetical person “also required the option to alternate between the sitting
and standing position every 30 minutes,” Tr. 76-77 (noting that there would be a ten-percent
reduction in the numbers for the position of marker).

         Plaintiff argues that the ALJ ignored some of the VE’s testimony. ECF 17 at 4-5.
Specifically, plaintiff contends that the VE testified that Plaintiff could not perform any of her
previous jobs, or the jobs proffered at the hearing, with the restrictions given by her doctors. Id.
At the hearing, Plaintiff’s attorney asked the VE about three additional, separate limitations
added to the ALJ’s hypothetical: (1) fifteen-minute unscheduled work breaks every three hours,
Tr. 77; (2) feet elevated while seated, Tr. 78; and (3) missing work two times per month, Tr. 79.3
In response, the VE testified that there would be no work for an individual with any of those
limitations. Tr. 77-79. “For a vocational expert’s opinion to be relevant, it must be in response
to a proper hypothetical question that sets forth all of the claimant’s impairments,” and the ALJ
“has great latitude in posing hypothetical questions and is free to accept or reject suggested
restrictions so long as there is substantial evidence to support the ultimate question.” Koonce v.
Apfel, 166 F.3d 1209, 1999 WL 7864, at *5 (4th Cir. 1999) (unpublished table decision). The
ALJ’s first hypothetical question to the VE, which accurately incorporated the RFC assessment
in the ALJ’s decision, was permissible without including any additional limitations that the ALJ

3
  The Court notes that the first two limitations seem to be based on Dr. Lutta’s Arthritis RFC
Questionnaire. Tr. 870-72. Dr. Lutta’s opinion that Plaintiff would require 15-minute unscheduled
breaks every three hours, Tr. 872, does not account for regularly scheduled breaks every two hours in an
eight-hour job, see SSR 96-9p (noting that a normal workday includes a morning break, a lunch period,
and an afternoon break at approximately 2-hour intervals, and that the occupational base is not eroded
where limitations may be accommodated by these regularly scheduled breaks). Dr. Lutta additionally
opined that, if Plaintiff had a sedentary job, she would need to elevate her legs twenty percent of the time.
Tr. 872. The VE did not testify whether jobs were available for a person who needed to elevate her feet
twenty percent of the seated workday.
Toni S. v. Commissioner, Social Security Administration
Civil No. SAG-19-406
February 18, 2020
Page 9

did not deem valid. Essentially, Plaintiff is arguing that the ALJ’s RFC assessment should have
included the additional limitations posed by her attorney at the hearing. However, the ALJ’s
RFC assessment was adequate, as discussed above. Therefore, the hypothetical based on the
RFC was equally valid. Because the VE’s testimony constitutes substantial evidence to support
the conclusion, the ALJ’s determination must be affirmed.

       For the reasons set forth herein, Defendant’s Motion for Summary Judgment, ECF 15, is
GRANTED. The SSA’s judgment is AFFIRMED pursuant to sentence four of 42 U.S.C. §
405(g). The Clerk is directed to CLOSE this case.


                                               Sincerely yours,

                                                          /s/

                                               Stephanie A. Gallagher
                                               United States District Judge
